Citation Nr: 0121991	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1954 until 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas that continued the 20 percent 
evaluation assigned for service-connected duodenal ulcer.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant is not anemic nor has he experienced weight 
loss.

3.  There is no clinical evidence that the appellant has 
suffered any incapacitating episodes related to service-
connected duodenal ulcer.

4.  There is no evidence that the appellant's service-
connected duodenal ulcer has necessitated frequent periods of 
hospitalization or markedly interference with employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
appellant's service-connected duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); C.F.R. §§ 3.102, 
3.321, 3.951, 4.110, 4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for a rating in excess of 
20 percent for a duodenal ulcer have not been met.  

The Board initially notes that a 20 percent rating for 
service connected duodenal ulcers has been in effect since 
August 1955.  A disability which has been continuously rated 
at or above any evaluation of disability for 20 or more years 
for compensation purposes will not be reduced to less than 
such evaluation except upon a showing that such rating was 
based on fraud.  38 C.F.R. § 3.951(b).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.

I. Schedular Consideration

Duodenal ulcers are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A 20 percent rating is warranted for moderate 
duodenal ulcers; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Where severe and the pain is only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena, and with manifestations of 
anemia and weight loss productive of definite impairment of 
health, a 60 percent rating is warranted.

The Board concludes that a rating in excess of 20 percent is 
not warranted for the appellant's service-connected duodenal 
ulcer.  There is no evidence of record showing that the 
appellant has experienced weight loss.  At VA examinations 
conducted in May 1998 and May 2000, the appellant reported 
that he ate three meals a day and that his weight was stable.  
Nor is there anything in the record which indicates the 
appellant suffers with anemia.  Laboratory testing conducted 
in conjuction with the May 2000 examination revealed 
hemoglobin and hematocrit levels within the normal range. At 
the May 1998 VA examination, the appellant reported that he 
rarely vomited, had not had hematemesis or melena, and had 
never been anemic or transfused.  At the May 2000 VA 
examination, he reported that he had episodes of vomiting 
approximately twice weekly and that he has had one episode of 
hematemis four years earlier.  Further, there is no competent 
medical evidence that the appellant's duodenal ulcer causes 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

Although the appellant has complained of having trouble 
swallowing and experiencing gas and heartburn, there is no 
evidence that these complaints and symptoms are attributable 
to his service-connected duodenal ulcer.  In a statement 
dated in March 1998, M.E. Barnett, M.D., reported having 
treated the appellant for recurrent and persistant peptic 
disease and a history of duodenal ulcer since the early 
1970's.  Dr. Barnett related that an upper GI series showed 
esophageal dysmotility and that the appellant continued to 
have symptoms of chronic gastritis.  An upper GI series in 
May 1998 disclosed  a very small hiatus hernia associated 
with minimal gastroesophageal reflux and  minimally deformed 
duodenal bulb probably due to scar formation from a previous 
ulcer.  Finally, the May 2000 VA examination resulted in a 
diagnosis of hiatal hernia with reflux.  Service connection 
has not been established for the appellant's hiatal hernia.

Based on the foregoing, the Board finds that the appellant's 
duodenal ulcer is properly rated as 20 percent disabling 
under 38 C.F.R. § 4.114, DC 7305.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1). 
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own. Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

The Board finds that the schedular evaluation in this case is 
not inadequate. Higher evaluations are available for greater 
disability, as discussed above, but the required 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture in this 
case.  The appellant has not required any recent 
hospitalizations for his duodenal ulcer.  He also has not 
demonstrated that the duodenal ulcer produces marked 
interference with employment.  The evaluation of 20 percent 
of itself reflects a degree of vocational impairment.  38 
C.F.R. § 4.10.  In view of the foregoing, there is no basis 
for consideration of an extraschedular rating.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, et. seq. (West 1991 & Supp. 2001).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC) and the Supplemental Statement of the Case 
(SSOC).

The Board finds that the discussions in the rating decisions, 
the SOC, SSOC and RO letters sent to the appellant in effect 
informed him of the information and evidence that would 
needed to substantiate his claim and complied with VA's 
notification requirements.  See 38 U.S.C. §§ 5102, 5103, 5107 
(West 1991 & Supp. 2001).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a duodenal ulcer, currently evaluated as 20 
percent disabling, have been properly developed and that no 
useful purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the disability than those already of 
record would.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  38 U.S.C. §§ 5102, 
5103, 5107.



ORDER

An increased evaluation for the  duodenal ulcer is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

